12-4632-cv
         Coppeta v. Comm’r of Soc. Sec.




                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3       27th day of January, two thousand fourteen.
 4
 5       PRESENT:
 6                   DENNIS JACOBS,
 7                   RAYMOND J. LOHIER, JR.,
 8                   CHRISTOPHER F. DRONEY,
 9                               Circuit Judges.
10       _____________________________________
11
12       Christine L. Coppeta,
13
14                                  Plaintiff-Appellant,
15
16                         v.                                                    12-4632-cv
17
18       Commissioner of Social Security,
19
20                         Defendant-Appellee.
21       _____________________________________
22
23
24       FOR PLAINTIFF-APPELLANT:                          Christine L. Coppeta, pro se, Rochester, NY.
25
26       FOR DEFENDANT-APPELLEE:                           Sandra M. Grossfeld, Special Assistant U.S.
27                                                         Attorney (Stephen P. Conte, Regional Chief
28                                                         Counsel - Region II Office of the General Counsel
29                                                         Social Security Administration, on the brief), for
30                                                         William J. Hochul, Jr., United States Attorney for
31                                                         the Western District of New York.
 1             Appeal from a judgment of the United States District Court for the Western District of

 2   New York (Larimer, J.).

 3             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court be AFFIRMED.

 5             Christine L. Coppeta, pro se, appeals from the dismissal of her action against the

 6   Commissioner of Social Security (“Commissioner”) for disability insurance benefits. At her

 7   administrative hearing, Coppeta testified that she was unable to work due to back and neck pain,

 8   asthma, migraines, carpal tunnel syndrome, stomach problems, and mental health concerns. The

 9   administrative law judge (“ALJ”) nonetheless found that Coppeta was not disabled under the

10   Social Security Act. The district court concluded that the ALJ’s decision was supported by

11   substantial evidence and granted the Commissioner’s motion for judgment on the pleadings. We

12   assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on

13   appeal.

14             “We review de novo a district court’s dismissal of a suit pursuant to a motion for

15   judgment on the pleadings.” Desiano v. Warner-Lambert & Co., 467 F.3d 85, 89 (2d Cir. 2006).

16   We do not decide anew, however, whether the claimant is disabled, but rather review the

17   administrative record to determine if there is substantial evidence, considering the record as a

18   whole, to support the Commissioner’s decision. See Zabala v. Astrue, 595 F.3d 402, 408 (2d

19   Cir. 2010).

20             We may therefore “only set aside a determination which is based upon legal error or not

21   supported by substantial evidence.” Arnone v. Bowen, 882 F.2d 34, 37 (2d Cir. 1989) (internal

22   quotation marks omitted). Substantial evidence is “more than a mere scintilla” and “means such

23   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”


                                                        2
 1   Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks omitted). In deciding

 2   whether substantial evidence exists, we defer to the Commissioner’s resolution of conflicting

 3   record evidence. See Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998). If there is

 4   substantial evidence in the record to support the Commissioner’s findings, those findings are

 5   conclusive. See 42 U.S.C. § 405(g); Perez v. Chater, 77 F.3d 41, 46 (2d Cir. 1996).

 6          We conclude that the ALJ’s decision was supported by substantial evidence for the

 7   reasons stated by the district court. To the extent Coppeta argues that her disability began in

 8   2004, or raises arguments concerning her separate November 2006 disability benefits

 9   application, we decline to consider arguments raised for the first time on appeal. See Singleton

10   v. Wulff, 428 U.S. 106, 120-21 (1976).

11          We have considered all of Coppeta’s remaining arguments and conclude that they are

12   without merit. We also deny Coppetta’s motion for appointment of counsel, filed after the

13   appeal was fully briefed and submitted, as moot. The judgment of the district court is hereby

14   affirmed and the motion for counsel is denied.

15                                                 FOR THE COURT:
16                                                 Catherine O’Hagan Wolfe, Clerk
17
18




                                                      3